eo EF em

AO 245B (Rev. 02/08/2019) Judament in a Criminal Petty Case (Modified) So : Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

United States of America . JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Dolores Torres-Mojica Case Number: 3:19-mj-24720
Federal Defenders .
Defendant's Attorney
REGISTRATION NO, 93438298 | | I FILED

THE DEFENDANT: . DEC 97 2019
pleaded guilty to count(s) 1 of Complaint

 

oe "| CLERK, U3. DISTRICT COURT
[| was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

after a plea of not guilty. BY DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) j
[} The defendant has been found not guilty on count(s)
L) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

PXIIME SERVED Cy days

 

Assessment: $10 REMITTED Fine: WAIVED |

Court recommends USMS, ICE or DHS or other arresting agency return all property and ali documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 27, 2019
Date of Imposition of Sentence

Received ” — Viteliuth ib. Ve. [

pUsM _ HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:19-mj-24720

Af

 

 
